PER CURIAM.
Debrah Boyd petitions this court for a writ of mandamus or a writ of certiorari to compel the circuit court to rule on a pending motion to dispense with arbitration and set the case for jury trial or to appoint a replacement arbitration panel. According to the motion, the original appointed arbitration panel refused to accept the statutory maximum $200 per day rate of compensation and withdrew. The motion asks the court to either appoint a new arbitration panel or enter an order dispensing with arbitration and setting the case for trial. Petitioner is entitled to a ruling on the motion. Mandamus will lie to compel a court to perform a purely ministerial duty, such as taking action upon a pending motion. See Moore v. Kaplan, 640 So.2d 199 (Fla. 4th DCA 1994); Kramp v. Fagan, 568 So.2d 479 (Fla. 1st DCA 1990). We grant the petition for writ of mandamus in part and direct the trial court to enter a ruling on the motion. We withhold issuance of the writ, being confident the trial court will promptly rule on the motion.
Boyd also seeks review of the denial of her motion to disqualify the trial judge. The petition for writ of prohibition is denied.
WARNER, STEVENSON and TAYLOR, JJ., concur.